                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DANIEL J. DOBER,

                   Petitioner,                             8:19CV514

      vs.
                                                       MEMORANDUM
TODD WASMER, Warden of the                              AND ORDER
Tecumseh State Correctional Institution;

                   Respondent.


       This matter is before the court on its own motion. Petitioner filed a Petition
for Writ of Habeas Corpus (filing no. 1) on November 25, 2019. However,
Petitioner failed to include the $5.00 filing fee. Petitioner has the choice of either
submitting the $5.00 fee to the clerk’s office or submitting a request to proceed in
forma pauperis. If Petitioner chooses to do the latter, the enclosed pauper’s forms
should be completed and returned to this court. Failure to take either action within
30 days will result in the court dismissing this case without further notice to
Petitioner.

      IT IS THEREFORE ORDERED that:

       1.     Petitioner is directed to submit the $5.00 fee to the clerk’s office or
submit a request to proceed in forma pauperis within 30 days. Failure to take either
action will result in dismissal of this matter without further notice.

    2.    The clerk of the court is directed to send to Petitioner the Form
AO240 (“Application to Proceed Without Prepayment of Fees and Affidavit”).
      3.     The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: January 2, 2020: Check for MIFP
or payment.

      Dated this 2nd day of December, 2019.

                                           BY THE COURT:

                                           s/ Richard G. Kopf
                                           Senior United States District Judge
